Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
In view of the amendment to claims 1 and 7, the 35 USC 112(f) interpretation is withdrawn.
In view of the amendment to claims 1 and 7, the 35 USC 112(a) and 112(b) rejections are withdrawn.
Applicant's arguments filed 5/21/2021 have been fully considered but they are not persuasive.
With regards to the drawings: the cancelation of Figure 5 does not cure the objection.  The objection to the drawings consisted of 2 separate condition.  The first part was where the drawing needed to at least have labels included to provide a clear understanding of the invention.  This has not been done.  The second part included the claimed pivot shaft.  The cancelation of claim 6 remedies the objection to the drawings in the second condition.  Therefore, the objection to the drawings in maintained as detailed below.

Specification
The disclosure is objected to because of the following informalities: paragraph 0020, line 5: USB port is shown as “21” and should be “24.”  
Appropriate correction is required.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: claims 1, 7 and 8 recite an NFC operation surface.

Drawings
The drawings are objected to because the features are not labeled preventing clear understanding of the invention.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the NFC reading portion and the USB port are disposed at one end side of the operation panel; NFC reading portion disposed at the edge portion; the USB port disposed on a surface other than surfaces defining the edge portion of the display portion must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The 35 USC 103 rejection of claims 1 and 7 is withdrawn in view of the amended claim language.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 and 7 recite “... NFC reading portion and the USB port are disposed at one end side of the operation panel unit ... the USB port is disposed on a surface other than surfaces defining the edge portion of the display portion.”  There appears to be no disclosure of these configurations as claimed. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “... wherein the USB port is disposed on a surface across from a surface defining an edge portion of the display portion.” It is unclear and indefinite as to what surface this limitation is referring to.  The display portion has 4 different edges.  What surface is the surface that is defining an edge portion?  Which edge is being intended?  How is an edge also a surface?  How is the surface that the USB port is on across from another surface when that surface is supposed to be an edge?  
Claim 7 is similarly rejected as claim 1 above.  Dependent claim 8 is rejected based on its dependency and failure to remedy the deficiency.
Claim 1 recites “... wherein the NFC reading portion and the USB port are disposed at one end side of the operation panel unit in a left-right direction.” It is unclear and indefinite as to what surface this limitation is referring to as well as what the NFC and USB relation to each other represents.  This limitation appears to read where these two features are located at the same place.  What side of the operation panel unit represents an “end side?” According to the preceding limitation, the NFC reading portion has been placed in relation to the display surface.  However, this limitation seems to be moving the UFC location.  
Claim 7 is similarly rejected as claim 1 above.  Dependent claim 8 is rejected based on its dependency and failure to remedy the deficiency.
Claim 1 recites “... wherein the NFC reading portion is disposed at the edge portion of the display portion.”  It is unclear and indefinite as to what edge this limitation is referring to.  Which edge of the display portion is the NFC reading position located?  There are four edges present.  The preceding limitation claimed the NFC reading portion are at one end side.  Where is the NFC reading portion actually placed?  The specification states where the portion is at different edge portions but there is no such reflection demonstrated in any drawing.  The drawings show this portion located away from the edge.
Claim 7 is similarly rejected as claim 1 above.  Dependent claim 8 is rejected based on its dependency and failure to remedy the deficiency.
Claim 1 recites “... wherein the USB port is disposed on a surface other than surfaces defining the edge portion of the display portion.” It is unclear and indefinite as to what surface this limitation is referring to.  The display portion has four edges and four side surfaces that each are adjacent to one of the four edges.  What surface is this port to be located on since the claim is requiring it to be on a surface other than surfaces defining the edge portion?  There is no disclosure as to a surface meeting this interpretation of this limitation.
Claim 7 is similarly rejected as claim 1 above.  Dependent claim 8 is rejected based on its dependency and failure to remedy the deficiency.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA DIANE REINIER whose telephone number is (571)270-5082.  The examiner can normally be reached on M-Th 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BARBARA D REINIER/Primary Examiner, Art Unit 2672